Citation Nr: 0527178	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bulimia nervosa with depression.

2.  Entitlement to an evaluation in excess of 0 percent of 
multiple scars from August 30, 2001, to August 29, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for 
multiple scars from August 30, 2002.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD


L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to August 
2001.

This appeal arose from an August 2002 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
bulimia nervosa with depression and multiple scars, both 
evaluated as 0 percent disabling, effective August 30, 2001.  
In March 2003, a rating decision was issued which increased 
the evaluation assigned to the bulimia nervosa with 
depression to 10 percent, effective August 30, 2001; the 
evaluation of 0 percent for the multiple scars was confirmed 
and continued.  The case was then transferred to the San 
Diego RO.  In July 2005, a rating action was issued which 
increased the evaluation assigned to the multiple scars to 10 
percent, effective August 30, 2002.


FINDINGS OF FACT

1.  The veteran's bulimia nervosa with depression is 
manifested by a normal eating pattern with no binging or 
purging; well organized and goal directed thoughts; a 
euthymic mood; and no manifestations of anxiety or 
depression.

2.  Between August 30, 2001, and August 29, 2002, the 
veteran's multiple scars were manifested by a slightly 
disfiguring scar of the face, with no indication of poorly 
nourished scars with repeated ulceration, or of tenderness or 
pain on objective demonstration.


3.  From August 30, 2002, the veteran's scars have been 
manifested by a slight disfigurement of the upper lip; no 
instability of any of the scars; no induration or 
inflexibility; no limitation of motion or function of any of 
the affected parts; no inflammation, edema, or cheloid 
formation; and slight hypertrophic coloration of the right 
shoulder scars.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bulimia nervosa with depression have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7, Diagnostic Codes (DCs) 9434, 9521 (2004).

2.  The criteria for an evaluation in excess of 0 percent for 
multiple scars between August 30, 2001, and August 29, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, DCs 7800, 7803, 7804 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for multiple scars from August 30, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7, DCs 7800, 7802, 7803, 7804 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).


The veteran was sent a VCAA notification letter in December 
2001.  This correspondence told the veteran what evidence was 
needed to substantiate her claims.  She was informed of what 
evidence and information she should submit and what 
information and evidence VA would obtain in her behalf. She 
was told to submit any relevant evidence.  She was provided 
with a statement of the case in March 2003 which included the 
laws and regulations that implemented the VCAA.  She was also 
provided a second VCAA notice in August 2003.  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125.

In view of the foregoing,the Board finds that the veteran has 
been provided with appropriate notice of the requirements and 
duties imposed by the VCAA, and has received adequate 
assistance in developing the record.  As a consequence, it is 
determined that the Board may proceed to the merits of the 
claims.

II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition; and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A 10 percent evaluation is warranted for bulimia nervosa when 
there is binge eating followed by self-induced vomiting or 
other measures to prevent weight gain, or resistance to 
weight gain even when below expected minimum weight, with 
diagnosis of eating disorder and incapacitating episodes of 
up to two weeks total duration per year.  A 30 percent 
evaluation requires self-induced weight loss to less than 85 
percent of expected minimum weight with incapacitating 
episodes of more than two but less than six weeks total 
duration per year.  38 C.F.R. Part 4, DC 9521 (2004).

The rating criteria for evaluating mental disorders, 
including a major depressive disorder, are as follows:

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication. 

38 C.F.R. § 4.130, DC 9434 (2004).

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  A GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV at 47.  
The GAF designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Under the criteria in effect between August 30, 2001, and 
August 29, 2002, a zero percent evaluation iss warranted for 
slightly disfiguring scars of the head, face, or neck.  A 10 
percent evaluation is warranted when scars of the head, face, 
or neck are moderately disfiguring.  38 C.F.R. Part 4, DC 
7800 (2001).  A 10 percent evaluation is justified when there 
are superficial scars which are poorly nourished with 
repeated ulceration or are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, DCs 7803, 7804 (2001). 

From August 30, 2002, 38 C.F.R. Part 4, DC 7800, states as 
follows:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement . . . 30 percent

With one characteristic of disfigurement . . . 10 
percent

Note (1) provides that the eight characteristics of 
disfigurement, for purposes of evaluation under the 
new version of DC 7800 (effective Aug. 30, 2002), 
are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one- 
quarter inch (0.6 cm.) in length; (3) surface 
contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin 
hypo-or hyper-pigmented in an area exceeding six 
square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) 
skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

A 10 percent evaluation is warranted for superficial scars 
(other than on the head, face, or neck) that do not cause 
limited motion when there is coverage of area or areas of 144 
square inches (929 sq. cm) or greater.  38 C.F.R. Part 4, DC 
7802 (2004).  A 10 percent evaluation is also warranted for 
superficial unstable scars.  38 C.F.R. Part 4, DC 7803 
(2004), and for superficial scars which are painful on 
examination.  38 C.F.R. Part 4, DC 7804 (2004).  According to 
Note (1) of 38 C.F.R. Part 4, DC 7803, an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  



III.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Factual background

A.  Bulimia nervosa with depression

The veteran was examined by VA in February 2002.  She 
described no history of mania, psychosis, or panic.  She 
stated that she had intermittent binging and purging since 
college, which had worsened during service.  She indicated 
that she had binged and purged in order to relieve stress.  
These episodes were accompanied by increased depression.  The 
mental status examination noted that she was casually dressed 
and neatly groomed.  Her demeanor was appropriate and she was 
engaged in the examination.  She had good eye contact, normal 
speech, and an affect that was somewhat restricted to the 
serious range.  Her mood was depressed.  Her thought 
processes were coherent, and her insight, judgment and 
cognitive functions were intact.  The diagnoses were bulimia 
nervosa, purging type; adjustment disorder with depressed 
mood; and history of major depressive episode.  The Global 
Assessment of Functioning score was 70.  

Private outpatient treatment records developed between 2002 
and 2004 showed continuing treatment for her bulimia nervosa.  
She was taking Prozac and Wellbutrin to control her symptoms.  
On March 4, 2003, she indicated that she had gotten better 
with therapy and anti-depressants.  She had binged/purged 
three times over the past 3 years, and she believed that she 
had this under control.  The mental status examination noted 
that she was alert, with appropriate eye contact.  She was 
cooperative with the examination.  She displayed normal 
psychomotor activity, was alert in four spheres, and 
described her mood as "OK."  Her affect was full and she 
displayed a sense of humor.  Her thought processes were 
logical and goal directed.  Her memory, concentration, 
insight, and judgment were all intact.  The diagnosis was 
bulimia nervosa by history, and the condition was assigned a 
GAF score of 62.  In December 2004, her bulimia was noted to 
be stable and she continued to take her Prozac and 
Wellbutrin.

VA afforded the veteran another examination in June 2005.  
The examiner commented that the records suggested that her 
symptoms were controlled with medications.  She stated that 
she was eating regularly and did not have any depressive 
symptoms.  She stated that she no longer binges; rather, she 
noted that she was eating sensibly.  She denied any purging 
over the past 2 to 3 years. However, she did note that she 
had been tearful on a daily basis since becoming pregnant.  
The objective examination noted that her intelligence was 
above average.  Her thoughts were well organized, with no 
evidence of psychotic content or processes.  Her mood was 
euthymic.  She appeared to be calm, with no manifestations of 
anxiety or depression.  The Axis I diagnosis was bulimia 
nervosa with depression, symptoms controlled with 
medications.  Her condition was assigned a GAF score of 72.

B.  Multiple scars

The veteran was examined by VA in February 2002.  She had 
multiple scars for the excision of basal cell carcinoma 
(BCC).  On the right upper lip, she had a 2 cm, 
V-shaped, flat, linear, white scar with 0.5 cm of mild 
erythema.  On the central chin there was a 3 by 2 mm white 
macule consistent with a scar.  On the right medial cheek 
there was a single inflammatory papule and a 1 mm slight 
erythematous macule.  The diagnoses were scars of the right 
upper lip and central chin.  




Private treatment records noted that the veteran had had a 
BCC removed from the right upper lip in August 2001.  In 
November 2001, the biopsy site was healing well with no 
evidence of infection.  In December 2004, the scar on the lip 
was well healed.

VA re-examined the veteran in June 2005.  She was noted to 
have four scars:  the right upper lip, the chin, and two on 
the right shoulder.  The right upper lip displayed a 1.5 by 2 
cm scar which was significantly paler than the adjacent skin 
and caused some overhang to the lip, which was described as 
slightly unsightly.  There was no tenderness or adherence to 
the underlying tissue.  The texture of the skin was not 
irregular, atrophic, shiny, or scaly.  The scar was not 
unstable, and there was no elevation or depression of the 
scar.  It was described as superficial, with no inflammation, 
edema, or cheloid formation.  There was no induration or 
inflexibility, and no limitation of motion of the affected 
part.

The veteran had a 4 by 3 mm scar below the lower lip, which 
was barely visible.  There was no tenderness or pain, and no 
adherence to the underlying tissue.  The skin was not 
irregular, atrophic, shiny, or scaly.  It was not unstable, 
and there was no elevation or depression.  The scar was 
superficial, with no inflammation, edema, or cheloid 
formation.  The color of the scar was the same as the 
surrounding skin.  There was no distortion or asymmetry of 
any feature.  There was no induration or inflexibility, and 
no limitation of motion of any affected part.

One scar of the right shoulder was noted to be 2.5 by 1 cm, 
and was nontender, nonadherent, and nonpainful.  The skin was 
not irregular, atrophic, shiny, or scaly.  The scar was not 
unstable.  There was slight elevation about 3 mm above the 
adjacent skin.  The scar was superficial, with no 
inflammation, edema, or cheloid formation.  The color of the 
scar was somewhat deeper than the surrounding skin, but there 
was no induration, inflexibility, or limitation of motion of 
any affected part.


The second right shoulder scar was 1 by 1.5 cm in size, and 
was nontender and nonadherent.  The texture was not 
irregular, atrophic, shiny, or scaly.  The scar was not 
unstable, although there was a slight degree of elevation 
about 2 mm above the adjacent skin.  The scar was 
superficial, with no inflammation, edema, or cheloid 
formation.  There was a slight degree of hypertrophic 
character to the scar.  The color was somewhat deeper than 
the adjacent skin.  There was no induration, inflexibility, 
or limitation of motion of any affected part.

The examiner made the following diagnoses:  scar right upper 
lip, slight degree of disfigurement; scar of the chin, no 
apparent functional impairment or disfigurement; and scars, 
right shoulder, with no functional disfigurement.

V.  Analysis

A.  Bulimia nervosa with depression

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent for the 
veteran's bulimia nervosa with depression is not warranted.  
There is no indication that the veteran suffers from self-
induced weight loss to less than 85 percent of expected 
minimum weight with incapacitating episodes of more than two 
but less than six weeks total duration per year.  While the 
veteran has a history of binging and purging, there is no 
indication in the records that she had self-induced weight 
loss to less than 85 percent of her expected weight.  Nor is 
there any indication that she had incapacitating episodes 
lasting from 2 to 6 weeks.  On the contrary, her symptoms 
have been noted to be controlled with her medications (she is 
taking Prozac and Wellbutrin).  Moreover, the VA examination 
performed in June 2005 noted that she was not binging at all; 
in fact, she indicated that she was eating sensibly.  In 
addition, she stated that she had not had any purging 
episodes over the past 2 to 3 years.  Therefore, there is no 
indication that a 30 percent evaluation is warranted under 
38 C.F.R. Part 4, DC 9521 (2004).

There is also no indication that an evaluation in excess of 
10 percent is warranted pursuant to 38 C.F.R. Part 4, DC 
9434.  There is no indication that the veteran suffers from 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The veteran's 
depressive complaints were controlled with medication and the 
VA examination of June 2005 noted no symptoms of depression.  
Any anxiety was also controlled with medication.  There is no 
suggestion in the record of any suspiciousness, panic 
attacks, chronic sleep impairment, or memory loss.  Rather, 
she was reported to be coherent and logical, and was without 
anxiety or depression.  Her insight and judgment were intact.  
Significantly, she has been assigned GAF scores of between 60 
and 72, which suggest mild symptoms and, generally, good 
functioning.  Therefore, it is found that the criteria for an 
evaluation in excess of 10 percent are not justified.

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the bulimia nervosa with depression.


B.  Multiple scars

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the veteran's 
scars between August 30, 2001, and August 29, 2002, is not 
warranted.  While there was a slight disfigurement of the 
right upper lip, there was no indication that the scar was 
moderately disfiguring.  None of the scars was poorly 
nourished with repeated ulceration or was tender and painful 
on objective demonstration.  Therefore, there is no 
suggestion that an evaluation in excess of 0 percent was 
warranted during this time period.

There is also no indication that an evaluation in excess of 
10 percent is justified for the period on and after August 
30, 2002.  The 10 percent evaluation compensates the veteran 
for the slight disfigurement of the right upper lip caused by 
this scar.  There was no suggestion of visible or palpable 
tissue loss and no gross distortion or asymmetry of one 
feature or paired set of features.  There was also no 
suggestion of two or three characteristics of disfigurement.  
There was no adherence, abnormal texture, loss of underlying 
tissue, induration, or inflexibility.  There was also no 
suggestion of limitation of motion of any affected body 
parts.  None of her scars is shown to be unstable or painful 
on examination.  There is also no indication that the scars 
cover an area or areas of 144 square inches (929 sq. cm) or 
greater.  Therefore, it is found that an evaluation in excess 
of 10 percent for the veteran's scars is not warranted.

As noted above, under 38 C.F.R. § 3.321(b)(1) (2004), ratings 
are to be based upon the average impairment of earning 
capacity, but an extraschedular evaluation can be provided in 
exceptional cases.  Again, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for an evaluation in 
excess of 0 percent for multiple scars from August 30, 2001, 
to August 29, 2002, and for an evaluation in excess of 10 
percent from August 30, 2002.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bulimia nervosa with depression is denied.

Entitlement to an evaluation in excess of 0 percent of 
multiple scars from August 30, 2001, to August 29, 2002 is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
multiple scars from August 30, 2002 is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


